MacIntyre, J.
1. Upon the trial of one charged with the offense of violating the prohibition law, the court did not err in instructing the jury as follows: “You as jurors in this case, comprising the jury, charged with the duty and responsibility of trying this case, and I as the judge of this court, are not concerned with the wisdom, the propriety, or the expediency of the State prohibition law.” When considered in its place ' in the general charge it is apparent that this instruction was but an admonition to the jury not to be affected by any extraneous influences; that is, that they should well and truly try the case submitted, according to the law as given them in charge by the court, and the opinion they entertained of the evidence, and find a verdict accordingly. Mundy v. State, 9 Ga. App. 835 (2) (72 S. E. 300); Moss v. State, 126 Ga. 542, 544 (55 S. E. 481); Davis v. State, 136 Ga. 798 (72 S. E. 157); Holton v. State, 137 Ga. 86 (8) (72 S. E. 949); Foskey v. State, 119 Ga. 72 (45 S. E. 967).
2. The other assignments of error are not insisted on by the plaintiff in error, and are treated as abandoned.

Judgment affirmed.


Broyles, G. J., and Guerry, J., concur.